IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10353
                         Summary Calendar



DARRYL WALLACE,

                                         Plaintiff-Appellant,

versus

JAMES STUFFLEBEME, City of Fort Worth Police,
GILBERT MORENO, City of Fort Worth Police;
ROSS GEYER, Fort Worth II District Parole
Department; CHRIS J. SLAWSON, Fort Worth II
District Parole Department; SHIRLEY BRUMFIELD,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:00-CV-1901
                       --------------------
                           July 9, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darryl Wallace (“Wallace”), Texas prisoner #636243, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).     Wallace has

also filed a motion for appointment of counsel.    Wallace does not

appeal his challenge to his parole revocation.    This claim has

therefore been abandoned, and the dismissal of this claim is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10353
                                -2-

AFFIRMED.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     Wallace argues that the district court erred in failing to

address his excessive force claim.   It is not clear from the

wording of the district court’s order of dismissal whether the

district court failed to address this claim or whether it

intended for this claim to be dismissed under Heck.   We note that

a dismissal of this claim under Heck would be improper because

this claim does not call into question the legality of Wallace’s

incarceration.   Heck, 512 U.S. at 486-87; cf. Sappington v.

Bartee, 195 F.3d 234, 237 (5th Cir. 1999).

     For the foregoing reasons, we VACATE the district court’s

decision in part, and REMAND for further proceedings in

connection with Wallace’s excessive force claim.   Given our

disposition of this appeal, Wallace’s motion for appointment of

counsel is DENIED.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART; MOTION FOR
     APPOINTMENT OF COUNSEL DENIED.